DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  04/6/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-5,8-10, and 13-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.1. Regarding Claim 3, the limitation in claim 3 line 19 recites “an OIW concentration” is unclear. It is not clear whether “an oil-in-water (OIW) concentration” of claim 1, line 8 references the same limitation “an OIW concentration” of claim 3 line 19, or, if it is a new limitation. 
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below.

3.2  Regarding claim 4, the claim limitation in line 24 the equation 
            
                O
                I
                W
                =
                
                    
                        β
                    
                    
                        0
                         
                    
                
                +
                
                    
                        β
                    
                    
                        1
                         
                    
                
                A
                +
                
                    
                        β
                    
                    
                        2
                         
                    
                
                B
                +
                
                    
                        β
                    
                    
                        3
                         
                    
                
                C
                +
                
                    
                        β
                    
                    
                        4
                         
                    
                
                D
                +
                
                    
                        β
                    
                    
                        5
                         
                    
                
                E
                +
                
                    
                        β
                    
                    
                        6
                         
                    
                
                F
                +
                
                    
                        β
                    
                    
                        7
                         
                    
                
                G
                +
                
                    
                        β
                    
                    
                        8
                         
                    
                
                H
                +
                
                    
                        β
                    
                    
                        9
                         
                    
                
                I
                +
                
                    
                        β
                    
                    
                        10
                         
                    
                
                J
                +
                ε
            
        
            
                
                    
                        β
                    
                    
                        1
                         
                    
                
                
                    
                        β
                    
                    
                        2
                         
                    
                
                
                    
                        β
                    
                    
                        3
                         
                    
                
                
                    
                        β
                    
                    
                        4
                         
                    
                
                
                    
                        β
                    
                    
                        5
                         
                    
                
                
                    
                        β
                    
                    
                        6
                         
                    
                
            
         are defined as factor effect but             
                
                    
                        β
                    
                    
                        7
                         
                    
                
                
                    
                        β
                    
                    
                        8
                         
                    
                
                
                    
                        β
                    
                    
                        9
                         
                    
                
                
                    
                        β
                    
                    
                        10
                         
                    
                
            
         are not defined. The limitation in line 24 is indefinite.

3.3 Regarding Claim 5, the claim limitations in lines 39 and 41 recites  “ a plurality of process parameters” and  “an OIW concentration”  are unclear. It is not clear whether “a plurality of process parameters” and “an OIW concentration”  of claim 1, line 2 and  line 8 respectively references the same limitations  “ a plurality of process parameters” and  “an OIW concentration” in claim 5, line 39 and 41 or, it is a new limitation.
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below.

3.4  Regarding Claim 8, the limitation in claim 8 line 63 recites “an OIW concentration” is unclear. It is not clear  whether “an oil-in-water (OIW) concentration” of claim 6, line 51 references the same  limitation “an OIW concentration” of claim 8 line 63. or, if it is a new limitation. 
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below.


3.5. Regarding Claim 9, the claim limitation in line 69 the equation 
            
                O
                I
                W
                =
                
                    
                        β
                    
                    
                        0
                         
                    
                
                +
                
                    
                        β
                    
                    
                        1
                         
                    
                
                A
                +
                
                    
                        β
                    
                    
                        2
                         
                    
                
                B
                +
                
                    
                        β
                    
                    
                        3
                         
                    
                
                C
                +
                
                    
                        β
                    
                    
                        4
                         
                    
                
                D
                +
                
                    
                        β
                    
                    
                        5
                         
                    
                
                E
                +
                
                    
                        β
                    
                    
                        6
                         
                    
                
                F
                +
                
                    
                        β
                    
                    
                        7
                         
                    
                
                G
                +
                
                    
                        β
                    
                    
                        8
                         
                    
                
                H
                +
                
                    
                        β
                    
                    
                        9
                         
                    
                
                I
                +
                
                    
                        β
                    
                    
                        10
                         
                    
                
                J
                +
                ε
            
        
            
                
                    
                        β
                    
                    
                        1
                         
                    
                
                
                    
                        β
                    
                    
                        2
                         
                    
                
                
                    
                        β
                    
                    
                        3
                         
                    
                
                
                    
                        β
                    
                    
                        4
                         
                    
                
                
                    
                        β
                    
                    
                        5
                         
                    
                
                
                    
                        β
                    
                    
                        6
                         
                    
                
            
         are defined as factor effect but             
                
                    
                        β
                    
                    
                        7
                         
                    
                
                
                    
                        β
                    
                    
                        8
                         
                    
                
                
                    
                        β
                    
                    
                        9
                         
                    
                
                
                    
                        β
                    
                    
                        10
                         
                    
                
            
         are not defined. The limitation in line 69 is indefinite.

3.6. Regarding Claim 10, the claim limitations in lines 84-86  recites “ a plurality of process parameters” and “an OIW concentration”  are unclear. It is not clear whether “a plurality of process parameters”  and  “an OIW concentration”  of claim 6 line45 and line 51 refers to the same limitations as “a plurality of process parameters”  and “an OIW concentration”  of claim 10 lines 84-86 respectively or, it is a new limitation.
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below.


3.7. Regarding Claim 13, the limitation in claim 13 line 112 recites “an OIW concentration” is unclear. It is not clear whether “an oil-in-water (OIW) concentration” of claim 11, line 100 refers the same  limitation “an OIW concentration” of claim 13 line 112 or, if it is a new limitation. 
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below.

3.8. Regarding Claim 14, the claim limitation in line 118 the equation 
            
                O
                I
                W
                =
                
                    
                        β
                    
                    
                        0
                         
                    
                
                +
                
                    
                        β
                    
                    
                        1
                         
                    
                
                A
                +
                
                    
                        β
                    
                    
                        2
                         
                    
                
                B
                +
                
                    
                        β
                    
                    
                        3
                         
                    
                
                C
                +
                
                    
                        β
                    
                    
                        4
                         
                    
                
                D
                +
                
                    
                        β
                    
                    
                        5
                         
                    
                
                E
                +
                
                    
                        β
                    
                    
                        6
                         
                    
                
                F
                +
                
                    
                        β
                    
                    
                        7
                         
                    
                
                G
                +
                
                    
                        β
                    
                    
                        8
                         
                    
                
                H
                +
                
                    
                        β
                    
                    
                        9
                         
                    
                
                I
                +
                
                    
                        β
                    
                    
                        10
                         
                    
                
                J
                +
                ε
            
        
            
                
                    
                        β
                    
                    
                        1
                         
                    
                
                
                    
                        β
                    
                    
                        2
                         
                    
                
                
                    
                        β
                    
                    
                        3
                         
                    
                
                
                    
                        β
                    
                    
                        4
                         
                    
                
                
                    
                        β
                    
                    
                        5
                         
                    
                
                
                    
                        β
                    
                    
                        6
                         
                    
                
            
         are defined as factor effect but             
                
                    
                        β
                    
                    
                        7
                         
                    
                
                
                    
                        β
                    
                    
                        8
                         
                    
                
                
                    
                        β
                    
                    
                        9
                         
                    
                
                
                    
                        β
                    
                    
                        10
                         
                    
                
            
         are not defined. The limitation in line 118 is indefinite.

3.9. Regarding Claim 15, the claim discloses the limitations in lines 133-136  recites “ a plurality of process parameters” and “an OIW concentration” are unclear. It is not clear Whether “a plurality of process parameters”  and  “an OIW concentration”  of claim 11, line 94 and  line 100 refers to the same limitations as “a plurality of process parameters”  and “an OIW concentration”  of  claim 15 lines 133-136 
or, if it is a new limitation. 
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 USC § 101


Regarding claim 1,
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to  determining an oil-in-water (OIW) concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model; comparing the determined OIW concentration to a threshold concentration;  adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing”; which could be mental-steps and/or mathematical-calculations. The additional elements relative to “ A computer-implemented method, comprising: receiving a plurality of process parameters associated with disposal of water from a hydrocarbon extraction process, the plurality of process parameters comprising a demulsifier flowrate, a hydrocarbon temperature, a first high pressure production trap (HPPT) interface level, a second HPPT interface level, a produced water rate, a dehydrator interface level, a desalter interface level, a tie line production rate, a water- oil separator oil level, and a water-in-oil separator water level”15, are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 1 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 1 is directed to an automatic data measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: to  “determining an oil-in-water (OIW) concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model; comparing the determined OIW concentration to a threshold concentration; adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing”; which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to is not used into a practical application, and do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, and/or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “A computer-implemented method, comprising: receiving a plurality of process parameters associated with disposal of water from a hydrocarbon extraction process, the plurality of process parameters comprising a demulsifier flowrate, a hydrocarbon temperature, a first high pressure production trap (HPPT) interface level, a second HPPT interface level, a produced water rate, a dehydrator interface level, a desalter interface level, a tie line production rate, a water- oil separator oil level, and a water-in-oil separator water level”15, which are just insignificant extra-solution activity as a mere process data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 2 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 2 is further recites the element(s) “The method of claim 1, further comprising providing a notification based on the comparing”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 2 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 3 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 3 is further recites the element(s) “The method of claim 1, further comprising: receiving a sample of hydrocarbons output from the hydrocarbon extraction process; and comparing the determined OIW concentration to an OIW concentration determined from the received sample”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 3 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the comparison data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 4 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 4 is further recites the element(s) “the method of claim 1, 
wherein determining the OIW concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters comprises
 determining the OIW concentration according to the following:
            
                O
                I
                W
                =
                
                    
                        β
                    
                    
                        0
                         
                    
                
                +
                
                    
                        β
                    
                    
                        1
                         
                    
                
                A
                +
                
                    
                        β
                    
                    
                        2
                         
                    
                
                B
                +
                
                    
                        β
                    
                    
                        3
                         
                    
                
                C
                +
                
                    
                        β
                    
                    
                        4
                         
                    
                
                D
                +
                
                    
                        β
                    
                    
                        5
                         
                    
                
                E
                +
                
                    
                        β
                    
                    
                        6
                         
                    
                
                F
                +
                
                    
                        β
                    
                    
                        7
                         
                    
                
                G
                +
                
                    
                        β
                    
                    
                        8
                         
                    
                
                H
                +
                
                    
                        β
                    
                    
                        9
                         
                    
                
                I
                +
                
                    
                        β
                    
                    
                        10
                         
                    
                
                J
                +
                ε
            
        
  
wherein: OIW is the oil-in-water concentration; 
A is the demulsifier flowrate; 
B is the hydrocarbon temperature; 
C is the first HPPT interface level; 
D is the second HPPT interface level; 
E is the produced water rate; 
F is the dehydrator interface level; 
G is the desalter interface level; 
H is the tie line production rate; 
I is the water-oil separator oil level; 
J is the water-in-oil separator water level;
 E is a random error term; and             
                
                    
                        β
                    
                    
                        1
                         
                    
                
                
                    
                        β
                    
                    
                        2
                         
                    
                
                
                    
                        β
                    
                    
                        3
                         
                    
                
                
                    
                        β
                    
                    
                        4
                         
                    
                
                
                    
                        β
                    
                    
                        5
                         
                    
                
                
                    
                        β
                    
                    
                        6
                         
                    
                
            
         are factor effects”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 4 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the dependent variable data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 5 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 5 is further recites the element(s) “The method of claim 1, wherein receiving a plurality of process parameters further comprises periodically receiving the plurality of process parameters, and wherein determining an OIW concentration further comprises periodically determining the OIW  concentration”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 5 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the dependent variable data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 6,
	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 6 is directed to  “determining an oil-in-water (OIW) concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model; comparing the determined OIW concentration to a threshold concentration; and adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing”  which could be mental-steps and/or mathematical-calculations. The additional elements relative to “ A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving a plurality of process parameters associated with disposal of water from a hydrocarbon extraction process, the plurality of process parameters comprising a demulsifier flowrate, a hydrocarbon temperature, a first high pressure production trap (HPPT) interface level, a second HPPT interface level, a produced water rate, a dehydrator interface level, a desalter interface level, a tie line production rate, a water- oil separator oil level, and a water-in-oil separator water level”  15, are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 6 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 6 is directed to an automatic data measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 6 recites: to  “determining an oil-in-water (OIW) concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model; comparing the determined OIW concentration to a threshold concentration, adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing”15,   which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to is not used into a practical application, and do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, and/or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 6 recites the additional element(s) “ A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, comprising: receiving a plurality of process parameters associated with disposal of water from a hydrocarbon extraction process, the plurality of process parameters comprising a demulsifier flowrate, a hydrocarbon temperature, a first high pressure production trap (HPPT) interface level, a second HPPT interface level, a produced water rate, a dehydrator interface level, a desalter interface level, a tie line production rate, a water- oil separator oil level, and a water-in-oil separator water level”;  which are just insignificant extra-solution activity as a mere process data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 7 depends on claim 6, therefore, has the abstract idea of claim 6 and also has the routine and conventional structure above of claim 6. In addition, claim 7 is further recites the element(s) “The non-transitory, computer-readable medium of claim 6, further comprising providing a notification based on the comparing”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 7 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.


Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 8 depends on claim 6, therefore, has the abstract idea of claim 6 and also has the routine and conventional structure above of claim 6. In addition, claim 8 is further recites the element(s) “The non-transitory, computer-readable medium of claim 6, further comprising: receiving a sample of hydrocarbons output from the hydrocarbon extraction process; and comparing the determined OIW concentration to an OIW concentration determined from the received sample”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the comparison data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.


Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 depends on claim 6, therefore, has the abstract idea of claim 6 and also has the routine and conventional structure above of claim 6. In addition, claim 9 is further recites the element(s) “The non-transitory, computer-readable medium of claim 6,wherein determining the OIW concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters  comprises determining the OIW concentration according to the following:
            
                O
                I
                W
                =
                
                    
                        β
                    
                    
                        0
                         
                    
                
                +
                
                    
                        β
                    
                    
                        1
                         
                    
                
                A
                +
                
                    
                        β
                    
                    
                        2
                         
                    
                
                B
                +
                
                    
                        β
                    
                    
                        3
                         
                    
                
                C
                +
                
                    
                        β
                    
                    
                        4
                         
                    
                
                D
                +
                
                    
                        β
                    
                    
                        5
                         
                    
                
                E
                +
                
                    
                        β
                    
                    
                        6
                         
                    
                
                F
                +
                
                    
                        β
                    
                    
                        7
                         
                    
                
                G
                +
                
                    
                        β
                    
                    
                        8
                         
                    
                
                H
                +
                
                    
                        β
                    
                    
                        9
                         
                    
                
                I
                +
                
                    
                        β
                    
                    
                        10
                         
                    
                
                J
                +
                ε
            
        
  
wherein: OIW is the oil-in-water concentration; 
A is the demulsifier flowrate; 
B is the hydrocarbon temperature; 
C is the first HPPT interface level; 
D is the second HPPT interface level; 
E is the produced water rate; 
F is the dehydrator interface level; 
G is the desalter interface level; 
H is the tie line production rate; 
I is the water-oil separator oil level; 
J is the water-in-oil separator water level;
 E is a random error term; and             
                
                    
                        β
                    
                    
                        1
                         
                    
                
                
                    
                        β
                    
                    
                        2
                         
                    
                
                
                    
                        β
                    
                    
                        3
                         
                    
                
                
                    
                        β
                    
                    
                        4
                         
                    
                
                
                    
                        β
                    
                    
                        5
                         
                    
                
                
                    
                        β
                    
                    
                        6
                         
                    
                
            
         are factor effects”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 9 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the dependent variable data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 10 depends on claim 6, therefore, has the abstract idea of claim 6 and also has the routine and conventional structure above of claim 6. In addition, claim 10 is further recites the element(s) “The non-transitory, computer-readable medium of claim 6, wherein receiving a plurality of process parameters further comprises periodically receiving the plurality of process parameters, and wherein determining an OIW concentration further comprises periodically determining the OIW  concentration”.. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 10 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the dependent variable data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.


Regarding claim 11,
	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 11 is directed to  “determining an oil-in-water (OIW) concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model; comparing the determined OIW concentration to a threshold concentration; and adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing ”15,  which could be mental-steps and/or mathematical-calculations. The additional elements relative to “ A computer-implemented system  one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations, comprising: receiving a plurality of process parameters associated with disposal of water from a hydrocarbon extraction process, the plurality of process parameters comprising a demulsifier flowrate, a hydrocarbon temperature, a first high pressure production trap (HPPT) interface level, a second HPPT interface level, a produced water rate, a dehydrator interface level, a desalter interface level, a tie line production rate, a water- oil separator oil level, and a water-in-oil separator water level”  are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 11 is Ineligible due to the following analysis:
Step 1 (Statutory Category): Claim 11 is directed to an automatic data measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).
Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 11 recites: to  “determining an oil-in-water (OIW) concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model; comparing the determined OIW concentration to a threshold concentration adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing”, which is an abstract idea, because it could be a mental process performed in the human mind and/or mathematical-calculations. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to is not used into a practical application, and do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, and/or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).
Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “ A computer-implemented system  one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: receiving a plurality of process parameters associated with disposal of water from a hydrocarbon extraction process, the plurality of process parameters comprising a demulsifier flowrate, a hydrocarbon temperature, a first high pressure production trap (HPPT) interface level, a second HPPT interface level, a produced water rate, a dehydrator interface level, a desalter interface level, a tie line production rate, a water- oil separator oil level, and a water-in-oil separator water level” ,  15, which are just insignificant extra-solution activity as a mere process data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 12 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 12 is further recites the element(s) “The computer-implemented system of claim 11, further comprising providing a notification based on the comparing”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 12 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 13 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11 In addition, claim 13 is further recites the element(s) “The computer-implemented system of claim 11, further comprising: receiving a sample of hydrocarbons output from the hydrocarbon extraction process; and comparing the determined OIW concentration to an OIW concentration determined from the received sample”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 13 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the comparison data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.


Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 14 is further recites the element(s) “The computer-implemented system of claim 11,wherein determining the OIW concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters  comprises
 determining the OIW concentration according to the following:
            
                O
                I
                W
                =
                
                    
                        β
                    
                    
                        0
                         
                    
                
                +
                
                    
                        β
                    
                    
                        1
                         
                    
                
                A
                +
                
                    
                        β
                    
                    
                        2
                         
                    
                
                B
                +
                
                    
                        β
                    
                    
                        3
                         
                    
                
                C
                +
                
                    
                        β
                    
                    
                        4
                         
                    
                
                D
                +
                
                    
                        β
                    
                    
                        5
                         
                    
                
                E
                +
                
                    
                        β
                    
                    
                        6
                         
                    
                
                F
                +
                
                    
                        β
                    
                    
                        7
                         
                    
                
                G
                +
                
                    
                        β
                    
                    
                        8
                         
                    
                
                H
                +
                
                    
                        β
                    
                    
                        9
                         
                    
                
                I
                +
                
                    
                        β
                    
                    
                        10
                         
                    
                
                J
                +
                ε
            
        
  
wherein: OIW is the oil-in-water concentration; 
A is the demulsifier flowrate; 
B is the hydrocarbon temperature; 
C is the first HPPT interface level; 
D is the second HPPT interface level; 
E is the produced water rate; 
F is the dehydrator interface level; 
G is the desalter interface level; 
H is the tie line production rate; 
I is the water-oil separator oil level; 
J is the water-in-oil separator water level;
 E is a random error term; and             
                
                    
                        β
                    
                    
                        1
                         
                    
                
                
                    
                        β
                    
                    
                        2
                         
                    
                
                
                    
                        β
                    
                    
                        3
                         
                    
                
                
                    
                        β
                    
                    
                        4
                         
                    
                
                
                    
                        β
                    
                    
                        5
                         
                    
                
                
                    
                        β
                    
                    
                        6
                         
                    
                
            
         are factor effects”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 14 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the dependent variable data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 15 is further recites the element(s) “The computer-implemented system of claim 11, wherein receiving a plurality of process parameters further comprises periodically receiving the plurality of process parameters, and wherein determining an OIW concentration further comprises periodically determining the OIW  concentration”. which are/is simply more standard computational commands and/or mathematical-calculation to generate data. Furthermore, Claim 15 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the dependent variable data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Al Seraihi et al. (US 20190062645 A1, hereinafter Seraihi) and in view of Al Amri (US 10725014 B2, hereinafter Amri).

Regarding claim 1, Seraihi teaches,
A computer-implemented method ([0047], lines 2-3, implemented in a process
control computer), comprising: 
receiving a plurality of process parameters ([0015],[0047], Figure 4, lines 3-4, process control computer 400 receives the key processing indicators/parameters or KPI of the crude oil processing system)  associated with disposal of water from 
a hydrocarbon extraction process ([0003], Figure 1,crude oil processing with regards to crude oil specifications for bottom sediment & water), the plurality of process parameters comprising
 a demulsifier flowrate (Figure 4, [0025], demulsifier  flowrate, KPI 142) , a hydrocarbon temperature (Figure 4, [0027], Temperature KPI, 150), a first high pressure production trap (HPPT) interface level ([0020], Figure 1,a first high pressure production trap /HPPT 102, Figure 4, HPPT KPI 138) , a second HPPT interface level ([0020], Figure 1,a second high pressure production trap /HPPT, 104, Figure 4, HPPT KPI 138,), a produced water rate ( [0005], the produced water flowrate, see also [0034]) , a dehydrator interface level (Figure 4, [0025],dehydrator interface level KPI 144), a desalter interface level (Figure 4, [0025], desalter interface level KPI 146), a tie line production rate (Seraihi, [0027] “tie line production rate or units, per thousand barrels (PTB)” which is the Tie line production unit is in the thousand barrels range. The Tie line production in an oil extraction facility is within Thousands barrel per day), a water- oil separator oil level ([0031]-[0032],the dry crude oil rate, measured at a downstream shipping pump measured by instrument flowmeters ), and a water-in-oil separator water level ([0041],  the Water content in the oil periodically determined  via direct instrument measurements or laboratory analysis); 
comparing the determined OIW concentration to a threshold concentration ([0041], the Water content periodically determined via direct instrument measurements or laboratory analysis and compared against respective thresholds for Water content); and
adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing ( [0005]“adjusting at least one of the plurality of control parameters until the adjusted control parameter is within an operating range associated with the adjusted control parameter”, also see Figure 3, steps 314 and  316).
Seraihi teaches the determining an oil-in-water OIW concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters but is silent about it according to a first order linear regression model.
However, Amri teaches the use of a first order linear regression model using (Col 5, lines 54-55, “the MegaStat® tool for Microsoft Excel®”) to determine the salt concentration. ( Col 1, lines 31-37“The crude oil salt analyzer includes a salt concentration model that determines a salt concentration from desalting process parameters. The salt concentration model may be a first order continuous variables model and may be determined using a regression analysis and sample data obtained from a desalting process, such as from an oil-gas separation plant”). Any person in the ordinary skill of the art can use Ameri regression model and tools to determine the oil in water concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model. It is to note that the instant application specification paragraph [0065] mention the use of software to perform the regression analysis “MEGASTAT software can be used as an add-in to EXCEL spreadsheet software and used to perform regression analysis”.
Therefore, the combination of Seraihi and Ameri teaches:
	determining an oil-in-water (OIW) concentration (Seraihi, [0032]), in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters (Seraihi,  Figure 4, [0047]) according to a first order linear regression model (Amri, Col 5, lines 54-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seraihi’ s  methods and systems to monitor and control crude oil processing to incorporate Ameri first order regression analysis to determine the oil in water concentration with the benefits of determine the concentration without interruption of the desalting process, without physically sampling the crude oil, and provide faster determinations of desired concentration as compared to laboratory analysis of crude oil samples.(Amri, Col 4, Lines 19-25).

Regarding claim 2, combination of Seraihi and Amri teaches the method of claim 1
Seraihi, with the obvious motivation above in claim-1, further teaches the method further comprising providing a notification based on the comparing ([0054], Figure 4,  the monitoring and control process  provide a notification (for example, an alarm) if the dehydrator voltage KPI 134 or desalter voltage KPI 134 is within a specific operating range). 

Regarding claim 3, combination of Seraihi and Amri teaches the method of claim 1
Seraihi, with the obvious motivation above in claim-1, teaches further comprising: receiving a sample of hydrocarbons output from the hydrocarbon extraction process; and comparing the determined OIW concentration to an OIW concentration determined from the received sample ([0023], Figure 1, the processed crude oil 130 output from the desalter 110 may be sampled to measure the Base sediment and water content in the crude oil 130. A portion of the processed crude oil 130 may be obtained and transported to a laboratory or other facility for analysis).

Regarding claim 4,combination of Seraihi and Amri teaches the method of claim 1, 
Seraihi, and Amri with the obvious motivation above in claim-1,  further teaches 
wherein determining the OIW concentration (Seraihi, [0032]) in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters (Seraihi,  Figure 4, [0015], [0047]) comprises
 determining the OIW concentration according to the following:
                
                    O
                    I
                    W
                    =
                    
                        
                            β
                        
                        
                            0
                             
                        
                    
                    +
                    
                        
                            β
                        
                        
                            1
                             
                        
                    
                    A
                    +
                    
                        
                            β
                        
                        
                            2
                             
                        
                    
                    B
                    +
                    
                        
                            β
                        
                        
                            3
                             
                        
                    
                    C
                    +
                    
                        
                            β
                        
                        
                            4
                             
                        
                    
                    D
                    +
                    
                        
                            β
                        
                        
                            5
                             
                        
                    
                    E
                    +
                    
                        
                            β
                        
                        
                            6
                             
                        
                    
                    F
                    +
                    
                        
                            β
                        
                        
                            7
                             
                        
                    
                    G
                    +
                    
                        
                            β
                        
                        
                            8
                             
                        
                    
                    H
                    +
                    
                        
                            β
                        
                        
                            9
                             
                        
                    
                    I
                    +
                    
                        
                            β
                        
                        
                            10
                             
                        
                    
                    J
                    +
                    ε
                
            

wherein: OIW is the oil-in-water concentration; 
A is the demulsifier flowrate; 
B is the hydrocarbon temperature; 
C is the first HPPT interface level; 
D is the second HPPT interface level; 
E is the produced water rate; 
F is the dehydrator interface level; 
G is the desalter interface level; 
H is the tie line production rate; 
I is the water-oil separator oil level; 
J is the water-in-oil separator water level;
 E is a random error term; and                         
                            
                                
                                    β
                                
                                
                                    1
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    2
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    3
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    4
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    5
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    6
                                     
                                
                            
                        
                     are factor effects.
(Amri, Col 4, lines 54-60, equation 1, “the first order continuous variables model” A multivariable regression model is common in the statistical analysis. A multivariable regression models are used to establish the relations between a dependent variable and more than one independent variable. Any person skill in the art can modify Amri model and incorporate plurality of independent process parameter to determine OIW. The tools used (Amri, Col 5, lines 54-55, “the MegaStat® tool for Microsoft Excel®”) to determine the salt concentration.
Examiner note that the instant application specification (Seraihi, paragraph [0065] mention the use of software to perform the regression analysis “MEGASTAT software can be used as an add-in to EXCEL spreadsheet software and used to perform regression analysis”).

Regarding claim 5, combination of Seraihi and Amri teaches the method of claim 1
Seraihi, with the obvious motivation above in claim-1, further teaches
wherein receiving a plurality of process parameters further comprises periodically receiving the plurality of process parameters, and wherein determining an OIW concentration further comprises periodically determining the OIW  concentration. ([0037], Figure 3, the process 300 may be performed periodically,
that is at regular periods or at irregular periods. the process 300 may be
performed three times a day between equal time intervals, such that monitor KPI/ process parameters are obtained between equal time intervals). and 
wherein determining an OIW concentration further comprises periodically determining the OIW concentration.([0037], Figure 3,the process 300 may be performed continuously, such that the dehydrator voltage KPI and desalter voltage KPI are continuously obtained and used to monitor the BS&W and salt content of crude oil).


Regarding claim 6, Seraihi teaches,
A non-transitory, computer-readable medium ([0008] a non-transitory computer readable Memory) storing one or more instructions executable by a computer system to perform operations ([0008], coupled to the processor and having executable code stored thereon for controlling the processing of crude oil) comprising: 
receiving a plurality of process parameters ([0015],[0047], Figure 4, lines 3-4, process control computer 400 receives the key processing indicators/parameters or KPI of the crude oil processing system) associated with disposal of water from a hydrocarbon extraction process([0003], Figure 1,crude oil processing with regards to crude oil specifications for bottom sediment & water), 
 the plurality of process parameters comprising:
 a demulsifier flowrate (Figure 4, [0025], demulsifier  flowrate, KPI 142)  , a hydrocarbon temperature(Figure 4, [0027], Temperature KPI, 150),   a first high pressure production trap (HPPT) interface level ([0020], Figure 1,a first high pressure production trap /HPPT 102, Figure 4, HPPT KPI 138), a second HPPT interface level, a produced water rate([0020], Figure 1,a second high pressure production trap /HPPT, 104, Figure 4, HPPT KPI 138,) , a dehydrator interface level (Figure 4, [0025],dehydrator interface level KPI 144), a desalter interface level(Figure 4, [0025], desalter interface level KPI146),  a tie line production rate(Seraihi, [0027] “tie line production rate or units, per thousand barrels (PTB)” which is the Tie line production unit is in the thousand barrels range. The Tie line production in an oil extraction facility is within Thousands barrel per day), , a water- oil separator oil level ([0032],the dry crude oil rate, measured at a downstream shipping pump measured by instrument flowmeters ), and a water-in-oil separator water level ([0041],  the Water content in the oil periodically determined  via direct instrument measurements or laboratory analysis);  
comparing the determined OIW concentration to a threshold concentration ([0041],  the Water content  periodically determined  via direct instrument measurements or laboratory analysis and compared against respective thresholds for Water content); and 
adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing .( [0005]“adjusting at least one of the plurality of control parameters until the adjusted control parameter is within an operating range associated with the adjusted control parameter”, also see Figure 3, steps 314 and  316).
Seraihi teaches the determining an oil-in-water OIW concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters but is silent about it according to a first order linear regression model.
However, Amri teaches the use of a first order linear regression model using (Col 5, lines 54-55, “the MegaStat® tool for Microsoft Excel®”) to determine the salt concentration. ( Col 1, lines 31-37“The crude oil salt analyzer includes a salt concentration model that determines a salt concentration from desalting process parameters. The salt concentration model may be a first order continuous variables model and may be determined using a regression analysis and sample data obtained from a desalting process, such as from an oil-gas separation plant”). Any person in the ordinary skill of the art can use Ameri regression model and tools to determine the oil in water concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model. It is to note that the instant application specification paragraph [0065] mention the use of software to perform the regression analysis “MEGASTAT software can be used as an add-in to EXCEL spreadsheet software and used to perform regression analysis”.
Therefore, the combination of Seraihi and Ameri teaches:
	determining an oil-in-water (OIW) concentration (Seraihi, [0032]), in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters (Seraihi,  Figure 4, [0047]) according to a first order linear regression model (Amri, Col 5, lines 54-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seraihi’ s  methods and systems to monitor and control crude oil processing to incorporate Amri first order regression analysis to determine the oil in water concentration with the benefits of determine the concentration without interruption of the desalting process, without physically sampling the crude oil, and provide faster determinations of desired concentration as compared to laboratory analysis of crude oil samples.(Amri, Col 4, Lines 19-25).


Regarding claim 7, combination of Seraihi and Amri teaches the non-transitory, computer-readable medium of claim 6, 
Seraihi, with the obvious motivation above in claim-6, further teaches wherein the operations further comprise providing a notification based on the comparing ([0054], Figure 4,  the monitoring and control process  provide a notification (for example, an alarm) if the dehydrator voltage KPI 134 or desalter voltage KPI 134 is within a specific operating range). 

Regarding claim 8, combination of Seraihi and Amri teaches the non-transitory, computer-readable medium of claim 6,
Seraihi, with the obvious motivation above in claim-6,  teaches wherein the operations
 further comprise: receiving a sample of hydrocarbons output from the hydrocarbon extraction process; and comparing the determined OIW concentration to an OIW concentration determined from the received sample.([0023], Figure 1, the processed crude oil 130 output from the desalter 110 may be sampled to measure the Base sediment and water content in the crude oil 130. A portion of the processed crude oil 130 may be obtained and transported to a laboratory or other facility for analysis).

Regarding claim 9, Combination of Seraihi and Amri teaches The non-transitory, computer-readable medium of claim 6, 
Seraihi, and Amri with the obvious motivation above in claim-6,  further teaches 
wherein determining the OIW concentration (Seraihi, [0032])in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters (Seraihi,  Figure 4, [0047]) comprises
OIW concentration according to the following:
                
                    O
                    I
                    W
                    =
                    
                        
                            β
                        
                        
                            0
                             
                        
                    
                    +
                    
                        
                            β
                        
                        
                            1
                             
                        
                    
                    A
                    +
                    
                        
                            β
                        
                        
                            2
                             
                        
                    
                    B
                    +
                    
                        
                            β
                        
                        
                            3
                             
                        
                    
                    C
                    +
                    
                        
                            β
                        
                        
                            4
                             
                        
                    
                    D
                    +
                    
                        
                            β
                        
                        
                            5
                             
                        
                    
                    E
                    +
                    
                        
                            β
                        
                        
                            6
                             
                        
                    
                    F
                    +
                    
                        
                            β
                        
                        
                            7
                             
                        
                    
                    G
                    +
                    
                        
                            β
                        
                        
                            8
                             
                        
                    
                    H
                    +
                    
                        
                            β
                        
                        
                            9
                             
                        
                    
                    I
                    +
                    
                        
                            β
                        
                        
                            10
                             
                        
                    
                    J
                    +
                    ε
                
            
wherein: OIW is the oil-in-water concentration; 
A is the demulsifier flowrate; 
B is the hydrocarbon temperature; 
C is the first HPPT interface level;
 D is the second HPPT interface level; 
E is the produced water rate; 
F is the dehydrator interface level; 
G is the desalter interface level; 
H is the tie line production rate; 
I is the water-oil separator oil level; 
J is the water-in-oil separator water level; 
E is a random error term; and                         
                            
                                
                                    β
                                
                                
                                    1
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    2
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    3
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    4
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    5
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    6
                                     
                                
                            
                        
                     are factor effects.
(Amri, Col 4, lines 54-60, equation 1, “the first order continuous variables model” A multivariable regression model is common in the statistical analysis. A multivariable regression models are used to establish the relations between a dependent variable and more than one independent variable. Any person skill in the art can modify Amri model and incorporate plurality of independent process parameter to determine OIW. The tools used (Amri, Col 5, lines 54-55, “the MegaStat® tool for Microsoft Excel®”) to determine the salt concentration.
Examiner note that the instant application specification (Seraihi, paragraph [0065] mention the use of software to perform the regression analysis “MEGASTAT software can be used as an add-in to EXCEL spreadsheet software and used to perform regression analysis”).


Regarding claim 10,  combination of Seraihi and Amri teaches the non-transitory, computer-readable medium of claim 6,
Seraihi, with the obvious motivation above in claim-6, further teaches
wherein receiving a plurality of process parameters further comprises periodically receiving the plurality of process parameters ([0037], Figure 3, the process 300 may be performed periodically, that is at regular periods or at irregular periods. the process 300 may be performed three times a day between equal time intervals, such that monitor KPI/ process parameters are obtained between equal time intervals) and 
wherein determining an OIW concentration further comprises 87 periodically determining the OIW concentration ([0037], Figure 3,the process 300 may be performed continuously, such that the dehydrator voltage KPI and desalter voltage KPI are continuously obtained and used to monitor the BS&W and salt content of crude oil).

Regarding claim 11, Seraihi teaches,
A computer-implemented system ([0047], lines 2-3, implemented in a process
control computer), comprising: 
one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations ([0008] a non-transitory computer readable Memory coupled to the processor and having executable code stored thereon for controlling the processing of crude oil)   comprising: 
receiving a plurality of process parameters ([0015],[0047], Figure 4, lines 3-4, process control computer 400 receives the key processing indicators/parameters or KPI of the crude oil processing system) associated with disposal of water from a hydrocarbon extraction process ([0003], Figure 1,crude oil processing with regards to crude oil specifications for bottom sediment & water), the plurality of process parameters comprising 
a demulsifier flowrate (Figure 4, [0025], demulsifier  flowrate, KPI 142)  , a hydrocarbon temperature (Figure 4, [0027], Temperature KPI, 150), a first high pressure production trap (HPPT) interface level ([0020], Figure 1,a first high pressure production trap /HPPT 102, Figure 4, HPPT KPI 138), a second HPPT interface level ([0020], Figure 1,a second high pressure production trap /HPPT, 104, Figure 4, HPPT KPI 138) a produced water rate ( [0005], the produced water flowrate, see also [0034]), a dehydrator interface level(Figure 4, [0025],dehydrator interface level KPI 144),  a desalter interface level (Figure 4, [0025], desalter interface level KPI146),  , a tie line production rate (Seraihi, [0027] “tie line production rate or units, per thousand barrels (PTB)” which is the Tie line production unit is in the thousand barrels range. The Tie line production in an oil extraction facility is within Thousands barrel per day),  a water-oil separator oil level ([0032],the dry crude oil rate, measured at a downstream shipping pump measured by instrument flowmeters ) , and a water-in-oil separator water level ([0041],  the Water content in the oil periodically determined  via direct instrument measurements or laboratory analysis); 
comparing the determined OIW concentration to a threshold concentration ([0041],  the Water content  periodically determined  via direct instrument measurements or laboratory analysis and compared against respective thresholds for Water content)  ; and 
adjusting at least one of the plurality of process parameters associated with the hydrocarbon extraction process based on the comparing ( [0005]“adjusting at least one of the plurality of control parameters until the adjusted control parameter is within an operating range associated with the adjusted control parameter”, also see Figure 3, steps 314 and  316).

Seraihi teaches the determining an oil-in-water OIW concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters but is silent about it according to a first order linear regression model.
However, Amri teaches the use of a first order linear regression model using (Col 5, lines 54-55, “the MegaStat® tool for Microsoft Excel®”) to determine the salt concentration. ( Col 1, lines 31-37“The crude oil salt analyzer includes a salt concentration model that determines a salt concentration from desalting process parameters. The salt concentration model may be a first order continuous variables model and may be determined using a regression analysis and sample data obtained from a desalting process, such as from an oil-gas separation plant”). Any person in the ordinary skill of the art can use Amri regression model and tools to determine the oil in water concentration in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters according to a first order linear regression model. It is to note that the instant application specification paragraph [0065] mention the use of software to perform the regression analysis “MEGASTAT software can be used as an add-in to EXCEL spreadsheet software and used to perform regression analysis”.
Therefore, the combination of Seraihi and Ameri teaches:
	determining an oil-in-water (OIW) concentration (Seraihi, [0032]), in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters (Seraihi,  Figure 4, [0047]) according to a first order linear regression model (Amri, Col 5, lines 54-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seraihi’ s  methods and systems to monitor and control crude oil processing to incorporate Ameri first order regression analysis to determine the oil in water concentration with the benefits of determine the concentration without interruption of the desalting process, without physically sampling the crude oil, and provide faster determinations of desired concentration as compared to laboratory analysis of crude oil samples.(Amri, Col 4, Lines 19-25).

Regarding claim 12, combination of Seraihi and Amri teaches the computer-implemented system of claim 11, 
Seraihi, with the obvious motivation above in claim-11, further teaches wherein the operations further comprise providing a notification based on the comparing .([0054],Figure 4,  the monitoring and control process  provide a notification (for example, an alarm) if the dehydrator voltage KPI 134 or desalter voltage KPI 134 is within a specific operating range). 

Regarding claim 13, combination of Seraihi and Amri teaches The computer-implemented system of claim 11,
Seraihi, with the obvious motivation above in claim-11,  teaches further comprising:  receiving a sample of hydrocarbons output from the hydrocarbon extraction  process; and comparing the determined OIW concentration to an OIW concentration determined from the received sample..([0023], Figure 1, the processed crude oil 130 output from the desalter 110 may be sampled to measure the Base sediment and water content in the crude oil 130. A portion of the processed crude oil 130 may be obtained and transported to a laboratory or other facility for analysis).


Regarding claim 14, Combination of Seraihi and Amri teaches The computer-implemented system of claim 11, 
Seraihi, and Amri with the obvious motivation above in claim-11,  further teaches 
wherein determining the OIW concentration (Seraihi, [0032])in hydrocarbons from the hydrocarbon extraction process using the plurality of process parameters (Seraihi,  Figure 4, [0047]) comprises
OIW concentration according to the following:
                
                    O
                    I
                    W
                    =
                    
                        
                            β
                        
                        
                            0
                             
                        
                    
                    +
                    
                        
                            β
                        
                        
                            1
                             
                        
                    
                    A
                    +
                    
                        
                            β
                        
                        
                            2
                             
                        
                    
                    B
                    +
                    
                        
                            β
                        
                        
                            3
                             
                        
                    
                    C
                    +
                    
                        
                            β
                        
                        
                            4
                             
                        
                    
                    D
                    +
                    
                        
                            β
                        
                        
                            5
                             
                        
                    
                    E
                    +
                    
                        
                            β
                        
                        
                            6
                             
                        
                    
                    F
                    +
                    
                        
                            β
                        
                        
                            7
                             
                        
                    
                    G
                    +
                    
                        
                            β
                        
                        
                            8
                             
                        
                    
                    H
                    +
                    
                        
                            β
                        
                        
                            9
                             
                        
                    
                    I
                    +
                    
                        
                            β
                        
                        
                            10
                             
                        
                    
                    J
                    +
                    ε
                
            
wherein: OIW is the oil-in-water concentration;
 A is the demulsifier flowrate; 
B is the hydrocarbon temperature; 
C is the first HPPT interface level; 
D is the second HPPT interface level; 
E is the produced water rate; 
F is the dehydrator interface level; 
G is the desalter interface level; 
H is the tie line production rate; 
I is the water-oil separator oil level; 
J is the water-in-oil separator water level;
 E is a random error term; and
                         
                            
                                
                                    β
                                
                                
                                    1
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    2
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    3
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    4
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    5
                                     
                                
                            
                            
                                
                                    β
                                
                                
                                    6
                                     
                                
                            
                        
                     are factor effects.
(Amri, Col 4, lines 54-60, equation 1, “the first order continuous variables model” A multivariable regression model is common in the statistical analysis. A multivariable regression models are used to establish the relations between a dependent variable and more than one independent variable. Any person skill in the art can modify Amri model and incorporate plurality of independent process parameter to determine OIW. The tools used (Amri, Col 5, lines 54-55, “the MegaStat® tool for Microsoft Excel®”) to determine the salt concentration.
Examiner note that the instant application specification (Seraihi, paragraph [0065] mention the use of software to perform the regression analysis “MEGASTAT software can be used as an add-in to EXCEL spreadsheet software and used to perform regression analysis”).


Regarding claim 15, combination of Seraihi and Amri teaches The computer-implemented system of claim 11,
Seraihi, with the obvious motivation above in claim-1, further teaches
wherein receiving a plurality of process parameters further comprises periodically receiving the plurality of process parameters ([0037], Figure 3, the process 300 may be performed periodically, that is at regular periods or at irregular periods. the process 300 may be performed three times a day between equal time intervals, such that monitor KPI/ process parameters are obtained between equal time intervals) , and
wherein determining an OIW concentration further comprises  periodically determining the OIW concentration.([0037], Figure 3,the process 300 may be performed continuously, such that the dehydrator voltage KPI and desalter voltage KPI are continuously obtained and used to monitor the BS&W and salt content of crude oil).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LaFrancois et al. (US 2011 /0194105 A1) invention is an oil in water analyzer for measuring the concentration of hydrocarbons in an effluent stream. The oil in water analyzer has a valve system for acquiring a sample from an effluent stream. An extraction device is used for mixing a known volume of a solvent and the sample to produce a hydrocarbon/ solvent mixture. A second valve is used for transporting the hydrocarbon/solvent mixture to a   spectroscopic cell. It is at the spectroscopic cell where the concentration of hydrocarbons in the hydrocarbon/solvent mixture is evaluated . The method is completely automated. It only requires replenishment of solvent provided
pressurized gas and water are obtained from operations. Data can be automatically transferred to a distributive control system (DCS), plant historian, or other database. Data can also be stored in onboard memory.
Ziegel et al. (US 2014/0278302 A1) The invention provides “A method for independently modeling a water flow rate, an oil flow rate, and a gas flow rate using data-driven computer models is disclosed. The method can include obtaining parameters of a well associated with an asset during a well test; creating the ensemble of data-driven models to model the water flow rate, the oil flow rate, and the gas flow rate based on the parameters; evaluating each model of the ensemble of models; selecting a subset of models from the ensemble of
models; modeling each of the water flow rate, the oil flow rate, and the gas flow rate independently using the subset of models; reconciling each of the water flow rate, the oil flow rate, and the gas flow rate for the well with a total flow rate at the asset; and outputting the water flow rate, the oil flow rate, and the gas flow rate”.
Oladeinde et al. “ A mathematical Model for Predicting Output in an Oilfield in the Niger Delta area of Nigeria”, Nigerian journal of Technology, Vol34, No4, October 2015, pp768-772.
“In this paper, a multiple linear regression model was developed for forecasting crude oil production volume in an oilfield in the Niger Delta. area of Nigeria. Data. of crude oil production volume and six significant parameters affecting crude oil volume were collected for a two year window. A six variable linear model was developed The significance of each regression coefficient at                 
                    α
                    =
                    0.1
                
             in the six variable model was subjected to further analysis. The regression coefficient screening process resulted in a two variable model for predicting oil field output The resultant model was found to have greater utility in predicting oil field output as it produced less residual The present model can be of invaluable use to the oil field manager”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DILARA SULTANA/Examiner, Art Unit 2858                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858